Citation Nr: 1709609	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-00 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 60 percent for a neurogenic bladder disability on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1966.

This matter comes to the Board of Veterans' appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board hearing before the undersigned in July 2014. A transcript is associated with the claims folder.

In September 2014, the Board remanded the issues of entitlement to an increased rating for relaxation, sphincter ani with constipation disability and an increased rating for a neurogenic bladder disability.

In a February 2015 rating decision, the Appeals Management Center (AMC) assigned a 100 percent rating for relaxation, sphincter ani with constipation disability, effective September 15, 2008. This was a grant of the maximum benefit available. Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was in receipt of a total disability rating based on individual unemployability (TDIU) from February 1, 1970, to September 14, 2008. Effective September 15, 2008, he was awarded a 100 percent rating for relaxation, sphincter ani with constipation disability and special monthly compensation (SMC) on account of being housebound.

In June 2016, the Board remanded the claim for an increased rating for a neurogenic bladder disability for referral to the Director of Compensation Service for consideration of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 (2016). The requested development has been completed.



FINDING OF FACT

The manifestations of the Veteran's service-connected neurogenic bladder disability cause an extraschedular impairment of average earning capacity that is equivalent to total impairment.


CONCLUSION OF LAW

The criteria for an extraschedular rating of 100 percent for a neurogenic bladder disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ordinarily, disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance. Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009). Rather, it must remand the claim to the Agency of Original Jurisdiction (AOJ) for referral to the Director. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration). The Court has held that the Board has jurisdiction to review the Director's decision denying an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate. Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

An extraschedular rating is determined on the basis of average impairment of earning capacity caused by the disability.  Kuppamala.

The Veteran's neurogenic bladder disability is rated under Diagnostic Code (Code) 7512 as chronic cystitis. Chronic cystitis is rated as a voiding dysfunction under 38 C.F.R. § 4.115a. Voiding dysfunctions that are the result of stress incontinence requiring the use of an appliance or the wearing of absorbent material which must be changed more than four times per day are evaluated at the 60 percent level currently in effect. 60 percent is the highest level of disability authorized for chronic cystitis, rated as a voiding dysfunction, by the VA Schedule for Rating Disabilities. See 38 C.F.R. § 4.115a, 4.115b, Code 7512.

During the pendency of the appeal, the Veteran's medical records show issues with chronic cystitis, stress incontinence requiring self-catheterization and the wearing of a diaper, urinary frequency, urinary retention requiring intermittent catheterization, and recurrent urinary tract infections (UTIs) that now require continuous intensive management. See March 2010 emergency room (ER) Note; April 2011 ER Note; June 2011 Urology Consult; June 2014 Urology Note; November 2014 VA Examination; January 2017 Statement from the Veteran.

The Veteran testified in July 2014 that he had no control over his bladder and constantly wets himself. He further testified that sometimes he cannot make it through church without needing to go home and change clothes. In an August 2016 statement, he stated he has to perform a "very meticulous sanitizing routine" that is "very time consuming" before self-catheterization in an effort to prevent the frequency of infections. He has also submitted statements and testified as to how the time-consuming nature of his bladder and bowel dysfunctions leave him "virtually housebound." See August 2016 Statement from the Veteran; January 2017 Statement from the Veteran.

After the Board referred the matter for extraschedular consideration, the Director issued a July 2017 decision that found the Veteran was not entitled to an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321.  The Director concluded that the medical evidence failed to "show any surgical procedures or ER visits for this condition." The Director further asserted that the neurogenic bladder disability did not interfere with the Veteran's employment.  The Board notes that it is not bound by the Director's decision.

The Veteran has not been employed since 1966 due to injuries sustained in a plane crash during service. The TDIU rating was based in part on the effects of the neurogenic bladder. He stopped receiving a TDIU rating when he was granted a 100 percent schedular rating for his sphincter disability and received special monthly compensation at the housebound rate under 38 U.S.C.A. 1114(s). 

In a February 2011 private treatment record, Dr. J.J. noted that the Veteran worked full time as a real-estate investor. In February 2015 Veteran clarified that he never told Dr. J.J. that he was employed, but when people asked him what he did for a living he told them he was a real estate investor. He did this to feel better about himself. He explained that he borrowed $10,000 and purchased two old dilapidated houses to be able to say he was a real estate investor even though was is still not able to work.

At a November 2014 VA examination, the examiner noted that the Veteran's service-connected disabilities impacted his ability to work opining that "[h]is functional ability is related to his spinal injury, of which bowel and bladder dysfunction is a manifestation." The examiner further noted that the Veteran self-catheterizes up to six times a day and developed a UTI 4-5 times a year; for which antibiotics are taken for two weeks. On examination, the examiner noted urinary leakage in the Veteran's diaper.

The Veteran had been to the ER at least three times in 2016: January 7, 2016; April 3, 2016; April 27, 2016 for UTIs that result as a complication from self-catheterizing his neurogenic bladder. The Veteran has been to the ER at least 28 times during the pendency of the appeal for UTIs. The Veteran has also had a CT scan of his bladder in May 2009, and a cystoscopy, a surgical procedure, in September 2009. 

Additionally, the Veteran reported that in January 2017 he was hospitalized when a UTI reached the sepsis stage. He stated he now has to see his primary care physician on a regular basis to closely monitor his neurogenic bladder disability. See January 2017 Statement from the Veteran.

The Veteran's statements, supported by those of his medical providers, are indicative of marked interference with employment due to his service-connected neurogenic bladder disability. The evidence shows that the Veteran is prevented from working by symptoms that are due to his service-connected neurogenic bladder disability such that the schedular criteria do not contemplate the level of involvement that is required to adequately attend to his neurogenic bladder disability, including his frequent UTIs.  The evidence also shows that it would be difficult for him to perform any workplace activities given the total impairment which he experiences as a result of his service-connected neurogenic bladder disability. 

The above evidence reflects that there is interference with employment to a degree beyond that which is contemplated by the schedular ratings. The interference with average earning capacity is approximately total. 38 C.F.R. § 3.321(b)(1). An increased rating of 100 percent for a neurogenic bladder disability on an extraschedular basis is granted.

The Board has not assigned an effective date for the grant of an extraschedular rating of 100 percent for the Veteran's service-connected neurogenic bladder disability, because the RO will do so when it implements the Board decision.  The Board observes in this regard that it would be a denial of due process for the Board to assign an effective date for this extraschedular rating of 100 percent in the first instance. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); see also Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. Cir. 2003).


ORDER

An extraschedular rating of 100 percent for a neurogenic bladder disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


